Citation Nr: 0921414	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral flat feet, hammer toes deformity, 
hallux valgus right great toe, degenerative joint disease of 
the right great toe (herein after bilateral foot disability), 
currently rated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected low back pain, degenerative 
disc disease (DDD) of the lumbar spine (herein after low back 
disability).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hip disability as secondary to service-connected 
bilateral feet disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In February 2008, the RO granted 
entitlement to service connection for a low back disability 
and in February 2008 notice of disagreement (NOD), the 
Veteran disagreed with the assigned initial rating.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 10 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service-connected bilateral foot disability is not 
productive of pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

3.  Service-connected low back disability is not productive 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine 
was not shown, or incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

4.  The May 2001 Board decision which denied entitlement to 
service connection for a bilateral hip disability is final.  

5.  The evidence received since the May 2001 Board decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a bilateral foot disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.14, 4.22, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).

2.  The criteria for a 20 percent disability rating, and no 
higher, for a low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.22, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).

3.  The May 2001 Board decision denying the claim for service 
connection for a bilateral hip disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100.

4.  Evidence received after the May 2001 Board decision is 
not new and material, and the claim for service connection 
for a bilateral hip disability is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the June and August 2007 letters for 
the claim for a bilateral hip disability.  Specifically, the 
RO provided the Veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection on a direct and secondary basis.  The 
letter also satisfied Kent in that it notified the Veteran 
that his original claim was denied because there was no 
medical evidence showing his bilateral hip disability was 
incurred or aggravated by service, nor was there evidence 
showing that his bilateral hip disability was secondary to a 
service-connected disability.  The Veteran was informed that 
he needed to submit new and material evidence related to 
these facts in order to raise a reasonable possibility of 
substantiating his claim that was not simply repetitive or 
cumulative of the evidence on record when his claim was 
previously denied.

Regarding the claim for an increased rating for a service-
connected foot disability, a letter dated in June 2007 fully 
satisfied the duty to notify provisions elements 2 and 3.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. 183 at 187; Pelegrini II.  In this regard, the 
letter advised the appellant what information and evidence 
would be obtained by VA and what information and evidence 
must be submitted by him.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In April 
2008, VA sent a letter that addressed the provisions of 
Vazquez-Flores and the claim was subsequently readjudicated 
in a June 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

Regarding the claim for an increased rating for a service-
connected low back disability, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for his low back in February 2008.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in June 
and August 2007 before service connection was granted in 
February 2008 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  

Additionally, since the RO continued the 20 percent 
disability rating at issue here for the appellant's service-
connected feet, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Additionally, as 
the Board has determined that the appellant is entitled to an 
initial 20 percent rating for his service-connected low back, 
the effective date will remain unchanged.  See Dingess, 19 
Vet. App. 473.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  
The Veteran was also afforded VA examinations in connection 
with his claims for his feet and low back in April and 
December 2007.  The Veteran has not reported a material 
change in either disability since his examinations.  
38 C.F.R. § 3.327(a).  As the Board has determined that new 
and material evidence was not received to reopen the claim 
for a bilateral hip disability, there was no need to obtain a 
VA examination.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to an increased disability rating for 
service-connected bilateral feet disability, currently rated 
as 20 percent disabling.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's bilateral foot disability is currently assigned 
a 20 percent rating under 38 C.F.R. 4.71a, Diagnostic Code 
5276.  Pursuant to that diagnostic code, severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is unilateral in nature warrants a 20 
percent evaluation, and, if bilateral in nature, a 30 percent 
evaluation is warranted.  Pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that are unilateral in nature warrants a 
30 percent evaluation and, if bilateral in nature, a 50 
percent evaluation is warranted.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a rating in excess of 20 percent disabling for 
his service-connected feet.  Pronounced acquired flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is bilateral in nature 
has not been shown.  In this regard, during the April 2007 VA 
examination, physical examination revealed a slight valgus of 
the hindfoot bilaterally with hallux valgus.  There was mild 
tenderness to palpation over the right and left calcaneus and 
moderate tenderness over the metatarsal heads, particularly 
the plantar surfaces of the fourth and fifth on the left.  
Dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 
45 degrees.  No spasm on manipulation was indicated.  The 
examiner commented that the Veteran was having fairly 
significant metatarsalgia as well as some symptoms similar to 
plantar fasciitis.  During the December 2007 spine 
examination, the Veteran's feet were also evaluated.  The 
Veteran reported that he wore custom molded orthotics in his 
shoes which did tend to help with his foot symptoms.  Thus, 
the preponderance of the evidence does not more nearly 
approximate the criteria for a rating in excess of 30 percent 
for the service connected bilateral foot disability.  
38 C.F.R. §§ 4.7, 4.71a 5276.  

However, the Board notes that the Veteran was originally 
service-connected for his feet in a January 1967 rating 
decision based on aggravation of pre-existing pes planus, 
which based on the service treatment records was found to be 
10 percent disabling at service entrance.  Consequently, a 
deduction of 10 percent from the current rating of 30 percent 
is necessary for a final rating of 20 percent.  38 C.F.R. 
§ 4.22.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's foot disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain, flare-ups, 
swelling, redness, and limitations on standing and walking.  
However, these symptoms are already contemplated in the 
assigned rating and the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the service-connected foot 
disability.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276.  
Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected low back disability.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
disability evaluation is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
ht entire cervical spine.  A 40 percent disability evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2007).  See also 38 C.F.R. § 4.71a, 
Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is entitled 
to a 20 percent rating, but no higher, for his service-
connected low back disability.  Forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine was not shown.  
Additionally, incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months were not shown.  In this regard, during the 
December 2007 VA examination the Veteran denied periods of 
incapacity.  Extension was to 15 degrees with tenderness, 
flexion was to 75 degrees with tenderness beginning at 70 
degrees, and bilateral lateral bending and rotation was to 20 
degrees with tenderness.  There were no findings of 
ankylosis, incontinence, and the reports of numbness in the 
right foot were not attributed to the back.  Moreover, the 
Board finds it significant that the Veteran's low back 
disability only meets the criteria for a 20 percent rating 
due to the examiner's finding of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  As such, the criteria for a 20 percent 
rating, and no higher, have been met.  38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain, stiffness, 
swelling, flare-ups, limitations on standing, and sometimes 
used a cane.  The Veteran denied spasms and on objective 
testing there was no spasm, atrophy, or weakness but 
guarding, pain, and tenderness was demonstrated.  Although 
the examiner determined that there was a mild increase in 
pain without additional weakness on repeated testing, the 
Board finds it significant that there was no additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss in range of motion.  Indeed, 
the Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the service-connected low back disability.  38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5243.  Additionally, as the record 
contains no evidence showing that the Veteran is entitled to 
a higher rating at any point during the instant appeal, no 
staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  

Additionally, the Board further finds that a separate 
disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran 
suffers from a separate neurological disability distinct from 
his service-connected low back.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  In fact, as discussed above, the 
evidence of record shows that the Veteran's low back is not 
productive of bladder or bowel dysfunction, and the slight 
decreased sensation in the right foot was not related to the 
low back.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral foot and low back disability are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected feet and low back caused frequent periods of 
hospitalization.  Although the Board acknowledges the 
Veteran's statements that he loses 10 days of work per month 
due to his back and feet, this is already contemplated in the 
assigned disability ratings.  Additionally, the Board finds 
that the rating criteria to evaluate his disabilities 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

New and material 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hip disability as secondary to service-connected 
bilateral feet disability.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A February 1998 RO decision denied service connection for a 
bilateral hip disability.  The Veteran appealed this decision 
to the Board.  In a May 2001 decision, the Board denied the 
claim because there was no evidence that a bilateral hip 
disability was related to service or that a bilateral hip 
disability was secondary to another service-connected 
disability, specifically service-connected bilateral pes 
planus.  An April 2004 United States Court of Appeals for 
Veterans Claims (CAVC) decision indicated that the Veteran 
appealed the May 2001 Board decision on the grounds of clear 
and unmistakable error (CUE).  The CAVC decision reflected 
that CUE was not properly raised before the Board and 
therefore the matter was improperly before the Court and 
dismissed the appeal.  This demonstrates that the Veteran 
received notice of the May 2001 Board decision.  
Additionally, because CAVC did not make a determination on 
the merits of the claim for service connection for a 
bilateral hips disability, the May 2001 Board decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  The Veteran, 
however, now seeks to reopen his claim.  As noted above, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final May 2001 Board decision.  After reviewing the 
record, the Board finds that some of the additional evidence 
received since the final Board decision although new, is not 
material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the Board decision relevant to the 
claim includes VA treatment records and statements made by 
the Veteran.  As noted, the Veteran's claim was previously 
denied because there was no evidence that any bilateral hip 
disability was incurred or aggravated during service or that 
such was related to a service-connected disability.  
Regarding the Veteran's statements that his bilateral hip 
disability is related to his service-connected bilateral foot 
disability, this information is duplicative of information 
previously of record.  With respect to the Veteran's 
contentions that his bilateral hip disability is related to 
his service-connected bilateral foot disability, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Thus, the Board finds that his 
statements and arguments are not new and material.  

Turning to the VA treatment records, the Board notes that 
although these records are new, they are not material.  There 
is no probative information in these records concerning the 
etiology of any bilateral hip disability.  As such, they do 
not constitute new and material evidence.

In sum, the Board concludes that no evidence has been 
received since the May 2001 Board decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the Veteran currently 
has a bilateral hip disability that is etiologically related 
to his military service or to another service-connected 
disability.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
a bilateral hip disability.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral foot disability, currently rated as 20 
percent disabling, is denied.

Entitlement to an initial 20 disability rating for service-
connected low back disability, but no higher, is granted.

New and material evidence having not been submitted, 
entitlement to service connection for a bilateral hip 
disability as secondary to service-connected bilateral feet 
disability is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


